Citation Nr: 0519567	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-10 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to education benefits under Title 38, United 
States Code, Chapter 30, for periods of enrollment prior to 
April 24, 2002 in on-the-job training by the Arizona 
Department of Public Safety.


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from June 1993 to July 2000.  
This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma, which 
initially denied a claim of entitlement to Chapter 30 
education benefits prior to July 23, 2002.  The veteran 
timely disagreed with the determination in December 2003 and, 
after the RO issued a statement of the case (SOC) in January 
2004, the veteran submitted a timely substantive appeal in 
February 2004.  By a decision issued in March 2004 in a 
supplemental statement of the case (SSOC), the RO granted 
Chapter 30 benefits from April 24, 2002, but no earlier.  
However, as the additional payment granted is less than the 
full benefit than the veteran seeks, the appeal remains in 
contention.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The facility from which the veteran received the training for 
which he seeks Chapter 30 education benefits prior to April 
24, 2002, was not approved for payment of VA education 
benefits until April 24, 2002.


CONCLUSION OF LAW

The statutory requirements for payment of VA educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, based on participation in an on-the-job training 
program through the Arizona Department of Public Safety for 
periods of enrollment prior to April 24, 2002, have not been 
met, and the appellant's claim lacks legal merit or 
entitlement under the law.  38 U.S.C.A. §§ 3001, 3011, 5103, 
5107, 7104 (West 2002); 38 C.F.R. §§ 21.4250, 21.7120, 
21.7122 (2004); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts of the case are not in dispute.  The veteran 
submitted a VA Form 22-1990, application for VA education 
benefits, which was received in September 2000.  He was 
approved for education benefits at the Arizona Law 
Enforcement Academy, Phoenix, Arizona, following receipt of 
the September 2000 application, for enrollment in a course 
beginning in July 2000 and ending in November 2000.  He was 
then approved for Chapter 30 education benefits for 
enrollment beginning in November 2000 and ending in December 
2000 at Rio Salado Community College in Tempe, Arizona.

In July 2003, the veteran submitted a claim for Chapter 30 
education benefits for enrollment in on-the-job training 
courses he participated in at the Arizona Department of 
Public Safety from December 2000 through November 2001.  With 
that application, the Arizona Department of Public Safety 
submitted an Employee Training Report reflecting the 
veteran's participation in training from July 2000 through 
June 2003.  

In an undated letter, the RO advised the veteran that he 
could not be paid for enrollment which began on December 22, 
2000, because his claim, which was received on July 23, 2003, 
was not submitted within one year after his enrollment began.

The veteran disagreed with that denial in December 2003.  In 
a decision and SOC issued in January 2004, the RO determined 
that Chapter 30 education benefits could be paid for 
enrollment prior to July 23, 2002, one year prior to the 
receipt of the veteran's claim for such benefits on July 23, 
2003.  The RO advised the veteran that benefits could not be 
paid prior to one year before the date of receipt of the 
veteran's claim for those benefits.  

After further review of the claim, the RO issued a SSOC in 
March 2004 which granted payment of VA education benefits 
beginning April 24, 2002, but not prior to that date, on the 
basis that VA records disclosed that the Arizona Department 
of Public Safety was not approved for payment of VA education 
benefits until April 24, 2002.

Applicable law and regulations

The Board recognizes that the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 (2000) (VCAA) 
is applicable to this appeal.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).  In this case, the RO 
informed the veteran that his claim was denied because under 
applicable VA law, payment cannot be made for veteran 
education benefits under title 38, United States Code, until 
a program is approved for such payment.  In a case such as 
this, where the pertinent facts are not in dispute and the 
law is dispositive, there is no additional information or 
evidence that could be obtained to substantiate the claim.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Manning v. Principi, 16 Vet. App. 534 (2002); Mason v. 
Principi, 16 Vet. App. 129 (2002); Livesay v. Principi, 15 
Vet. App. 165 (2001); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Therefore, Remand of the claim for technical 
compliance with the provisions of the VCAA would be of no 
benefit to the veteran.  The Board finds that no further 
action is necessary under the VCAA in this case and that the 
case is ready for appellate review.

Chapter 30, Title 38, United States Code, provides for an 
educational assistance program to assist in the readjustment 
of members of the Armed Forces to civilian life after their 
separation from military service.  38 U.S.C.A. §§ 3001, 3011 
(West 2002).  This program is available to individuals who 
meet certain criteria of basic eligibility, including active 
duty during certain prescribed dates and not preceding 
certain prescribed dates, or who meet certain other 
exceptional criteria.  See 38 U.S.C.A. § 3011; 38 C.F.R. §§ 
21.7040(a), 21.7042.  

The law provides that VA will approve and will authorize 
payment of educational assistance for an individual's 
enrollment in any course or subject which a State approving 
agency has approved and which forms a part of a program of 
education as defined by applicable regulations.  38 C.F.R. § 
21.7120.

VA regulations also provide that a course of education which 
does not lead to a standard college degree must be approved 
by the State approving agency for the State in which the 
school is located, or by the State approving agency which has 
appropriate approval authority, or, where appropriate, by the 
Department of Veterans Affairs.  38 C.F.R. § 21.4250.

VA will not pay educational assistance for an enrollment in 
any course which has not been approved by a State approving 
agency or by VA when that agency acts as a State approving 
agency.  38 C.F.R. § 21.7122(a).


Analysis

The veteran has been previously determined to be eligible for 
Chapter 30 education benefits. He is entitled to a monthly 
benefit for the period of time he is enrolled in, and 
satisfactorily pursing an approved program of education.  38 
U.S.C.A. § 3014; 38 C.F.R. § 21.7071.  

The course of education for which the veteran seeks payment 
of education benefits under Chapter 30 was not approved for 
VA education assistance purposes until April 24, 2002.  VA 
regulations preclude payment of educational assistance for a 
program prior to approval of the program.  No exceptions have 
been provided in the controlling regulatory provisions, and 
the Board has no authority to overturn or disregard this very 
specific limitation of the award of VA educational benefits.  
38 U.S.C.A. § 7104(a).  Accordingly, there is no legal basis 
for entitlement to the benefit the veteran seeks.  

As the law in this case is dispositive, the veteran's claim 
must be denied based on a lack of entitlement under the law.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts in this case, is 
dispositive, the benefit of the doubt provisions set forth in 
38 U.S.C.A. § 5107(b) (West 2002) are not for consideration.  
The Board has no authority under the law to grant the claim.

ORDER

The appeal for education benefits for participation in on-
the-job training at the Arizona Department of Public Safety 
prior to April 24, 2002, is denied, based on lack of 
entitlement as a matter of law.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


